Citation Nr: 0736964	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as the result of ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
July 1953.  He died in March 2001 at age 72.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO in Waco, Texas, which denied service 
connection for the cause of the veteran's death.

The appellant testified before the undersigned at a September 
2006 hearing at the RO.  A transcript has been associated 
with the file.

The Board issued a January 10, 2007, decision in this case, 
which has been vacated by an order of the Board to be issued 
simultaneously with this decision.  See 38 C.F.R. § 20.904.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2001, as the result of 
metastatic pancreatic cancer, which was contributed to by 
lung cancer.

2.  During his lifetime, the veteran was not in receipt of 
service connection for any disability.
	
3.  The preponderance of the evidence of record is against a 
finding that the veteran's death from pancreatic cancer or 
lung cancer was incurred in or aggravated by service, or was 
caused by in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The veteran's pancreatic and lung cancers, which caused and 
contributed to his death, were not incurred or aggravated in 
active military service, nor may such be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.311, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in October 2002 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in her possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the appellant.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The October 2002 
letter informed her that additional information or evidence 
was needed to support her claim, and asked her to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for DIC benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While the October 2002 letter did not specifically 
discuss the conditions for which the veteran was service 
connected, the Board notes that the veteran had not been 
service connected for any disabilities during his lifetime.  
Any error on the first element of Hupp notice is harmless.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The October 2002 letter did specifically address elements two 
and three, and the Board concludes that the rule of Hupp is 
satisfied.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, any questions as to the 
appropriate effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The Board notes that the 
service medical records appear to be incomplete.  Extensive 
searches were undertaken by the RO and a formal finding of 
unavailability of further records was entered into the record 
in September 2003.  The Board concludes that further attempts 
to find the veteran's service medical records would be 
futile.  Private medical records identified by the appellant 
have been obtained, to the extent possible.  The records from 
a Dr. Elkins were identified by the appellant; however, a 
July 2003 statement from the appellant indicates that the 
Elkins records had been shredded.  The appellant has at no 
time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an opinion is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is the lay 
statements of the appellant.  Such evidence is insufficient 
to trigger VA's duty to provide an examination.  The U.S. 
Court of Appeals for Veterans Claims has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Service Connection for the Cause of the Veteran's Death

The appellant contends that the veteran died from various 
cancers, including pancreatic and lung cancers, which were 
due to his exposure to ionizing radiation during service.  As 
such, she contends that service connection for the cause of 
the veteran's death is warranted.  For the reasons that 
follow, the Board disagrees and will deny the claim.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2007).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2007).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2007).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Service connection for the cause of the 
veteran's death is also available if the cause of death 
should have been service connected.  See Hupp v. Nicholson, 
21 Vet. App. 342, supra.  The Board notes that the veteran 
was not service connected for any disabilities during his 
lifetime.  The Board will inquire as to whether or not the 
veteran's cause of death should have been service connected.  
Id.  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The State of Texas Certificate of Death reports that the 
veteran died on March [redacted], 2001, at age 72, and that the 
immediate cause of death was metastatic pancreatic cancer.  
Other significant conditions contributing to death but not 
resulting in the underlying cause of death are listed as lung 
cancer.  No autopsy was performed.  The death certificate 
lists the approximate interval between pancreatic cancer and 
death as seven months.  The appellant contends that these 
cancers were the result of ionizing radiation exposure that 
the veteran received while serving in the occupation of 
Japan.  The appellant has also argued that the veteran's 
other cancers, skin and prostate, should be considered as a 
part of this claim.  In reviewing a claim for the service 
connection for the cause of the veteran's death, the Board is 
restricted to considering only the cause of death and any 
contributory diseases.  See 38 C.F.R. § 3.311, supra.  As 
only pancreatic and lung cancer appear on the death 
certificate, the Board will limit the scope of the inquiry to 
those two cancers.  See id.  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. 
Cir. 1997).  

The VA has identified certain diseases which are presumed to 
be the result of radiation exposure.  Such a presumption, of 
course, must be based upon a finding that the veteran was, in 
fact, "a radiation-exposed veteran." 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  Both pancreatic cancer and lung 
cancer have been identified as radiogenic diseases under this 
presumption.  See id.  The remaining question is whether the 
veteran was "a radiation-exposed veteran".  Id.  

The term "radiation-exposed veteran" means a veteran who 
while serving on active duty participated in a "radiation-
risk activity."  38 C.F.R. § 3.309(d)(3).  The term 
radiation-risk activity includes the occupation of Hiroshima 
or Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  Id.  
The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
ten miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions, such as occupation of territory, 
control of population, stabilization of the Government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure, or deactivation and conversion of war 
plants or materials.  Id.

As indicated above, this case revolves around the veteran's 
service during the occupation of Japan.  The appellant 
contends that the veteran served in Japan soon after the use 
of nuclear weapons, spending four years there, which should 
entitle him to be considered "radiation exposed."  She has 
reported that although the veteran was not stationed in 
Hiroshima or Nagasaki, he told her during his lifetime that 
he had visited Nagasaki while on leave.

The veteran's service personnel records indicate that the 
veteran initially arrived by ship in Northern Japan on 
December 27, 1946, which is after the legally designated time 
period, discussed above.  These records also provide a 
detailed listing of the veteran's units of assignment while 
in Japan, which were all in and around the city of Tokyo.  
Most units appeared to have actually been in Tachikawa, which 
is some 40 miles west of Tokyo, and also possibly in 
Yokohama, a somewhat farther distance south of Tokyo.  These 
records list the veteran's principle duties as dispatcher, 
clerk (non- typist), and auto engineer-mechanic.  Although 
the veteran's actual units of assignment are shown to have 
periodically changed, the overseas address for each of these 
assignments is consistently listed as APO 704, indicating 
that the veteran remained in the same region throughout his 
overseas service in Japan.  None of these records indicates 
that the veteran was assigned on a permanent basis in or 
around Hiroshima or Nagasaki, and none of these records 
indicates any temporary duty (TDY) in or around either of 
those cities.

In December 2003 a nephew of the veteran (W), wrote that to 
his knowledge the veteran was stationed in both Yokohama and 
Tachikawa during his overseas service in Japan.

The Board finds that the preponderance of the evidence shows 
that the veteran was not a "radiation exposed" because he 
had no "radiation risk activity."  The evidence of record 
shows that the veteran was stationed far from either nuclear 
detonation site, with no indication of TDY in or near them.  
Furthermore, the veteran arrived in Japan five months after 
the end of the period for which radiation exposed is 
presumed.  Even assuming that the veteran had traveled to 
either Hiroshima or Nagasaki while on leave, he would not be 
considered a radiation exposed veteran.  See 38 C.F.R. 
§ 3.309(d), supra.  The Board finds that the veteran did not 
participate in a "radiation risk activity" and is not a 
"radiation exposed" veteran.  See id.  As a result, the 
Board must deny the claim on the presumptive grounds outlined 
in 38 C.F.R. § 3.309(d).  

The second method of service connection for disabilities 
resulting from ionizing radiation exposure is by direct 
service connection, based on dose estimates.  See Davis, 
supra.  The veteran must be a radiation exposed veteran and 
he has been found not to be.  The service personnel records 
make it clear that the veteran's entire term of service was 
in Tachikawa and perhaps Yokohama, which are in close 
proximity to Tokyo.  The straight line distances from Tokyo 
to Nagasaki approximate 590 miles, and from Tokyo to 
Hiroshima approximate 405 miles.  The evidence on file 
demonstrates that his duties in and around Tokyo included 
vehicle dispatcher and mechanic.  He did not serve in any 
capacity which might fairly be contemplated as a radiation-
risk activity, and all of his assignments in this area were 
over 400 miles from Hiroshima and in the neighborhood of 590 
miles from Nagasaki on a straight line.  There is simply no 
basis in the evidence on file to refer this case for a dose 
estimate as contemplated at 38 C.F.R. § 3.311(a).  The Board 
will turn to the third and final method of service connection 
for ionizing radiation exposure.  

Should the presumptive framework not result in a favorable 
decision, the appellant is not foreclosed from proving direct 
service connection by establishing direct actual causation 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under 
Combee, VA must not only determine whether a veteran had a 
disability recognized by VA as being etiologically related to 
exposure to ionizing radiation, but must also determine 
whether the disability was otherwise the result of active 
service.  In other words, the fact that the requirements of a 
presumptive regulation are not met does not in and of itself 
preclude a claimant from establishing service connection by 
way of proof of actual direct causation.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of pancreatic or lung cancer is factually shown 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The Board concludes they were not.

Not all of the veteran's service medical records are on file, 
as noted above.  However, there is on file a reenlistment 
physical examination from May 1949 which includes no findings 
of pancreatic cancer.  There is also on file a formal report 
of physical examination from July 1950, which again includes 
no finding of pancreatic or lung cancer.  These records also 
include no reference to any signs or symptoms which could 
conceivably be consistent with pancreatic or lung cancer.  
The medical evidence shows that the veteran initially 
manifested lung cancer in the early 1970's, which was 
successfully treated.  He later manifested prostate cancer, 
which was treated by hospital-monitored radiation treatments 
in April and May 1995.  

While the appellant has argued that the veteran's series of 
cancers including lung, prostate, skin, and finally 
pancreatic cancer causing his death in 2001 were out of the 
ordinary for his family and are not explainable by any other 
reason but for radiation exposure, the appellant is not shown 
to have the requisite medical expertise to provide any form 
of a competent clinical opinion about the nature, causation 
and etiological origin of the veteran's various cancers 
during his lifetime, including his death causing pancreatic 
cancer.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

The Board finds that the veteran's pancreatic and lung 
cancers were not incurred inservice.  The claim must be 
denied on a direct basis.  See Hickman, supra.  The Board is 
sympathetic to the appellant's claim.  The Board does not 
doubt the earnest nature of her contentions.  Unfortunately, 
the facts and law governing this case preponderate against 
her claim.  The pancreatic and lung cancers cannot be service 
connected on presumptive or direct grounds and, therefore, 
the claim for service connection for the cause of the 
veteran's death must fail.  See Harvey, supra.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include by reason of exposure to ionizing 
radiation, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


